Opinion issued August 5, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-14-00492-CV
                             ———————————
                        IN RE ZARENA ALLEN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Zarena Allen, has filed a petition for writ of mandamus, challenging

the trial court’s order dismissing Allen’s lawsuit in the court below. 1

      We deny the petition for writ of mandamus.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.

1
      The underlying case is In the interest of J.A.T., a Child, cause number 74447,
      pending in the 300th District Court of Brazoria County, Texas, the Honorable
      Marc Holder presiding.